Citation Nr: 1636663	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 15, 2008 for award of service connection for degenerative arthritis of the lumbar spine (lumbar spine disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to January 1989. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs, Regional Office located in Cleveland, Ohio (RO).  In that rating decision, the RO awarded service connection for lumbar spine disability and assigned a 10 percent evaluation, effective from January 15, 2008.  The Veteran appealed the assigned effective date. 


FINDINGS OF FACT

1.  The Veteran's original service connection claim for a back condition was received in May 1989 and was denied in a June 1990 rating decision, which was not appealed and became final.

2.  The May 1994 application to reopen the service connection claim for a back condition is deemed to have been abandoned.

3.  On January 15, 2008, VA received the Veteran's application to reopen the service connection claim for a back condition.  In a June 2008 rating decision, service connection for lumbar spine disability was granted, effective from January 15, 2008, the date of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to January 15, 2008 for the grant of service connection for lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Veteran's claim for service connection for lumbar spine disability was granted.  He then appealed the downstream issue of the effective date of service connection assigned for the lumbar spine disability.  Under these circumstances, since the claim was granted, there are no further notice requirements under the law with regard to these issues.

Regarding the duty to assist, in this case, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issue of entitlement to an effective date earlier than January 15, 2008 for the award of service connection for lumbar spine disability has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2015).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

2. Earlier Effective Date for Service Connection 

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2015).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a),(i), 5108; 38 C.F.R. §§ 3.156 (c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The Veteran's original claim for entitlement to service connection for a back condition was received by the RO in May 1989.  In a June 1990 rating decision, the RO denied service connection for a back condition.  The Veteran did not file an appeal.  Thus, the June 1990 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On May 23, 1994, VA received the Veteran's application to reopen his service connection claim for a back condition.  In June 1994, VA informed the Veteran that a claim for service connection for a back condition was previously denied and that new and material evidence was required in order to reopen the claim.  He was advised to submit such evidence within one year if he wished to be paid prior to the date of receipt of such evidence.  No additional evidence was submitted within one year of the June 1994 notice letter.  Where evidence requested in connection with an original claim, a claim to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (2015); see also McColley v. West, 13 Vet. App. 553, 555-57 (2000). 

Consequently, because the Veteran failed to respond to VA's request for additional evidence within one year from the date of the June 1994 letter, the May 1994 application to reopen a claim for service connection for a back condition is deemed to have been abandoned.  Pursuant to 38 C.F.R. § 3.158(a), when a claim is abandoned, the claimant must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  Id. 

On January 15, 2008, the Veteran filed an application to reopen his service connection claim for a back condition.  In a June 2008 rating decision, the RO granted service connection for a lumbar spine disability, effective from January 15, 2008, the date on which the Veteran's claim to reopen had been received.

The Veteran argues that the effective date for the grant of service connection for lumbar spine disability should go back to the date he originally filed his claim in 1989.  He contends that the evidence dated since his original claim has shown that he had a back disorder in service and since service.

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than January 15, 2008 for the award of service connection for lumbar spine disability.  The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which, based on the procedural history as outlined in detail above, was determined to be January 15, 2008.  See Leonard, 405 F.3d at 1333; Sears, 349 F.3d at 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's lumbar spine disability was related to his back injury documented in service, based on the opinion of a VA examiner in May 2008.  As such, service connection was established.  The Veteran argues that the evidence has shown that he had a back disorder in service and that he has consistently argued that he had a back disability since his period of service.  The grant of service connection was not based on any event in service, but rather was based on the May 2008 medical opinion that the current lumbar spine disability was related to the back injury documented in service.  

Even if service connection had been assigned based on lumbar spine disability in service, it does not follow that because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim.  Doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400 (q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id.  at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for lumbar spine disability.

Moreover, there is no indication that the Veteran submitted a claim to reopen between the June 1994 notice letter and the receipt of the January 15, 2008 claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155.  

On these facts, since the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than January 15, 2008 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to an effective date prior to January 15, 2008 for the award of service connection for lumbar spine is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


